DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

            Allowable Subject Matter

            Claims 6, 8, 12, 14, 16 – 17, 19, 37 – 39 and 42 are allowed.

            The following is a statement of reasons for the indication of allowable subject matter: 
           Re independent claims 6, 8, 12 and 37, the prior art of record, specifically Rakib et al (WO 2017/011455) teaches of a method of digital communication between a first wireless device and a second wireless device, the method implemented at the first wireless device, comprising: transmitting, by the first wireless device (OFDM backward compatible transmitter, Paragraph 0166), data for reception by the second wireless device (OFDM backward compatible receiver, Paragraph 0166) in accordance with a conventional standard (legacy OFDM operation, Paragraph 0167, Lines 8 – 12); determining, by the first wireless device a capability of the second wireless device, to communicate in accordance with an orthogonal time frequency space (OTFS) modulation scheme (the backward compatible devices are capable for OTFS, Paragraphs 0166 – 
           Cordeiro et al (US 2016/0323058) teaches of transmitting, to a second wireless device data in accordance with a corresponding modulation scheme a preamble and one or more data symbols (Fig.4, Preamble and data symbols), wherein one or more bits in a preamble indicate to the second wireless device that the one or more data symbols have been sent in accordance with the corresponding modulation scheme (Paragraph 0161 and #460, Fig.4).

           However, regarding claims 6, 8 and 37, none of the cited prior art alone or in combination provides the motivation to teach: “transmit, to the second wireless device data in accordance with the OTFS modulation scheme, a preamble and one or more OTFS symbols, wherein one or more bits in the preamble indicate to the second wireless device that the one or more OTFS symbols have been sent in accordance with the OTFS modulation scheme, wherein the preamble is formatted in accordance with IEEE 802.11n or IEEE 802.11ac, and wherein a bit value in the preamble that is not used in IEEE 802.11n or IEEE 802.11ac, respectively, indicates the OTFS modulation scheme.”

            Re claim 12, none of the cited prior art alone or in combination provides the motivation to teach: “determining, based on a transmission received from the second wireless device using the conventional standard, a capability of the second wireless device to communicate in accordance with an orthogonal time frequency space (OTFS) modulation scheme; indicating to the second wireless device that the first wireless device is capable of communication using the OTFS modulation scheme; and receiving, from the second wireless device data in accordance with the OTFS modulation scheme, a preamble and one or more OTFS symbols, wherein one or more bits in the preamble indicate to the second wireless device that the one or more OTFS symbols have been sent in accordance with the OTFS modulation scheme.”

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

           Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARISTOCRATIS FOTAKIS whose telephone number is (571)270-1206.  The examiner can normally be reached on M-F 6:30am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on (571) 272-3044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/ARISTOCRATIS FOTAKIS/
Primary Examiner, Art Unit 2633